DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted o6/16/2021. The submission follows the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/ Restrictions
	The applicant elects Group I: claims 1-4, 12, 13, 17  & 18 without traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12 and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li et al. (US 20160247037, hereinafter Li).

Regarding Claim 1, Li discloses a computer-implemented method for recognizing a printed character string comprising:
receiving an image comprising the character string, the character string comprising a plurality of characters ([0024], FIG. 1B, #110, the server locates a card zone for each frame within a card image frame sequence; [0019], FIG. 1A, receiving image with character string);
determining a readability quality for each character in the character string ([0044], FIG. 2, # 210, for character zones corresponding to all the frames in the image frame sequence, the server calculates a clarity of each character zone that represents how clear, sharp, and/or legible the character zone is deemed to be);
selecting at least one anchor character based at least in part on the readability quality of the characters in the character string ([0057], FIG. 2, #220, selecting a character zone having the highest clarity among the corresponding character zones and determining the character zone having the highest clarity to serve as a candidate character zone);
determining an identity of the at least one anchor character using a character recognition algorithm ([0066], FIG. 1B, #150, sequentially recognizing the corresponding characters in the selected images of all the character zones and obtaining the character string information); and

anchor character ([0066], FIG. 1B, #150, employing a threshold value segmentation and recognizing  the corresponding characters through foreground and background segmentation, thresholding, and classifier pattern classification).
Regarding Claim 2, Li discloses the method of claim 1, wherein a number of anchor characters selected is less than  a total number of characters in the character string ([0019], FIG. 1A, the character in frame i can be skipped and the character in the same character zone in a next frame, e.g., frame i+1, can be used if the character is clear ( the anchor character is part of the string); [0035]).
Regarding Claim 3, Li discloses the method of claim 1, wherein a number of anchor characters selected is based at least in part on a length of the character string ([0035], a located information zone into at least one-character zone based on character spacing, a number of characters, a character size, or any combination thereof, in the information zone).
Regarding Claim 12, Apparatus claim 12 of using the corresponding method claimed in claims 1,  and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claim 17, Li discloses the method of claim 1, wherein the number of anchor characters selected is based at least in part on a length of the character string ([0035], a located information zone into at least one-character zone based on character spacing, a number of characters, a character size, or any combination thereof, in the information zone; [0074], [[0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 & 18  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20160247037, hereinafter Li) in view of Copos et al. (US 20160232081, hereinafter Copos)
Regarding Claim 4, Li discloses the method of claim 1, but does not explicitly disclose further comprising filtering out invalid characters from the character string before determining a readability quality for each character remaining after the filtering.
 Copos  teaches from the same field of endeavor filtering out invalid characters from the character string before determining a readability quality for each character remaining after the filtering ([0071], FIG. 1B,  filter module 114 analyzes the set data 132 and determines one or more valid characters for a given index, determines valid characters  to build a valid input for the binary module 130. The filter is communicatively coupled to one or more of the string builder modules 110 and the executer module 112.)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of filtering out invalid characters as taught by Copos ([0071]) into the character recognition  system of Li in order to provide acceptable method for determining valid inputs for unknown binary modules in platform independence manner to improve the portability of the methodology as well as provide other benefits (Copos, [0001]).
Regarding Claim 13, Apparatus claim 13 of using the corresponding method claimed in claim 4, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim18, Li in view of Copos discloses the device according to claim 13.
Li in view of Copos discloses further wherein the readability quality for each character is determined based on at least one of the following readability criteria: image quality, dimensions and aspect ratio of each character. ([0035], a located information zone into at least one-character zone based on character spacing, a number of characters, a character size, or any combination thereof, in the information zone; See also FIGS. 1B, #140 & 2 , #230; [0044], for character zones corresponding to all the frames in the image frame sequence, the server calculates a clarity of each character zone that represents how clear, sharp, and/or legible the character zone is deemed to be).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/SAMUEL D FEREJA/Examiner, Art Unit 2487